Exhibit 10.1
REGISTRATION RIGHTS AGREEMENT
by and among
Gray Television, Inc.,
the Guarantors party hereto
and
Banc of America Securities LLC,
Wells Fargo Securities, LLC and
Citadel Securities LLC
Dated as of April 29, 2010

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
     This Registration Rights Agreement (this “Agreement”) is made and entered
into as of April 29, 2010, by and among Gray Television, Inc., a Georgia
corporation (the “Company”), the guarantors party hereto (collectively, the
“Guarantors”), and Banc of America Securities LLC, as representative (the
“Representative”) of the several Initial Purchasers listed on Schedule A to the
Purchase Agreement (as defined below) (collectively, the “Initial Purchasers”),
each of whom has agreed to purchase from the Company the Company’s 10.5% Senior
Secured Second Lien Notes due 2015 (the “Initial Notes”) fully and
unconditionally guaranteed by the Guarantors (the “Guarantees”) set forth in the
Purchase Agreement. The Initial Notes and the Guarantees attached thereto are
herein together referred to as the “Initial Securities.”
     This Agreement is made pursuant to the Purchase Agreement, dated April 21,
2010 (the “Purchase Agreement”), among the Company, the Guarantors and the
Representative (i) for the benefit of the Initial Purchasers and (ii) for the
benefit of the Holders (as defined below) from time to time of the Initial
Securities, including the Initial Purchasers. In order to induce the Initial
Purchasers to purchase the Initial Securities, the Company has agreed to provide
the registration rights set forth in this Agreement. The execution and delivery
of this Agreement is a condition to the obligations of the Initial Purchasers
set forth in Section 5(g) of the Purchase Agreement.
     The parties hereby agree as follows:
     SECTION 1. Definitions. As used in this Agreement, the following
capitalized terms shall have the following meanings:
     Additional Interest Payment Date: With respect to the Initial Securities,
each Interest Payment Date.
     Affiliate: As defined in Rule 405 under the Securities Act, with the terms
“controlling” and “controlled” having the meanings correlative thereto.
     Agreement: As defined in the preamble hereto.
     Broker-Dealer: Any broker or dealer registered under the Exchange Act.
     Business Day: Any day other than a Saturday, Sunday or U.S. federal holiday
or a day on which banking institutions or trust companies located in New York,
New York are authorized or obligated to be closed.
     Closing Date: The date of this Agreement.
     Commission: The Securities and Exchange Commission.
     Company: As defined in the preamble hereto.

 



--------------------------------------------------------------------------------



 



     Consummate: A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Securities to be issued in the Exchange
Offer, (ii) the maintenance of such Registration Statement continuously
effective and the keeping of the Exchange Offer open for a period not less than
the minimum period required pursuant to Section 3(b) hereof, and (iii) the
delivery by the Company to the Registrar under the Indenture of Exchange
Securities in the same aggregate principal amount as the aggregate principal
amount of Initial Securities that are validly tendered by Holders thereof
pursuant to the Exchange Offer.
     Exchange Act: The Securities Exchange Act of 1934.
     Exchange Offer: The registration by the Company and the Guarantors under
the Securities Act of the offer and issuance of the Exchange Securities pursuant
to a Registration Statement pursuant to which the Company and the Guarantors
offer the Holders of all outstanding Transfer Restricted Securities the
opportunity to exchange all such outstanding Transfer Restricted Securities held
by such Holders for Exchange Securities in an aggregate principal amount equal
to the aggregate principal amount of the Transfer Restricted Securities tendered
in such exchange offer by such Holders.
     Exchange Offer Registration Statement: The Registration Statement relating
to the Exchange Offer, including the related Prospectus.
     Exempt Resales: Transactions in which the Initial Purchasers propose to
sell the Initial Securities to certain “qualified institutional buyers,” as such
term is defined in Rule 144A under the Securities Act and to certain non-U.S.
persons pursuant to Regulation S under the Securities Act.
     Exchange Securities: The 10.5% Senior Secured Second Lien Notes due 2015,
of the same series under the Indenture as the Initial Notes and the Guarantees
attached thereto, issuable to Holders in exchange for Transfer Restricted
Securities.
     FINRA: The Financial Industry Regulatory Authority, Inc.
     Guarantees: As defined in the preamble hereto.
     Guarantors: As defined in the preamble hereto.
     Holders: As defined in Section 2(b) hereof.
     Indemnified Holder: As defined in Section 8(a) hereof.
     Indenture: The Indenture, dated as of April 29, 2010, by and among the
Company, the Guarantors and U.S. Bank National Association, as trustee (the
“Trustee”), pursuant to which the Securities are to be issued, as such Indenture
may be amended or supplemented from time to time in accordance with the terms
thereof.

-2-



--------------------------------------------------------------------------------



 



     Initial Purchaser: As defined in the preamble hereto.
     Initial Notes: As defined in the preamble hereto.
     Initial Placement: The issuance and sale by the Company of the Initial
Securities to the Initial Purchasers pursuant to the Purchase Agreement.
     Initial Securities: As defined in the preamble hereto.
     Interest Payment Date: As defined in the Indenture and the Securities.
     Person: An individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.
     Prospectus: The prospectus included in a Registration Statement, as amended
or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such Prospectus.
     Purchase Agreement: As defined in the preamble hereto.
     Registration Default: As defined in Section 5 hereof.
     Registration Statement: Any registration statement of the Company relating
to (a) an offering of Exchange Securities pursuant to an Exchange Offer or
(b) the registration for resale of Transfer Restricted Securities pursuant to
the Shelf Registration Statement, which is filed pursuant to the provisions of
this Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.
     Representative: As defined in the preamble hereto.
     Securities: Together, the Notes and the Guarantees issued under the
Indenture.
     Securities Act: The Securities Act of 1933.
     Shelf Filing Deadline: As defined in Section 4(a) hereof.
     Shelf Registration Statement: As defined in Section 4(a) hereof.
     Transfer Restricted Securities: Each Initial Security, until the earliest
to occur of (a) the date on which such Initial Security is exchanged in the
Exchange Offer for an Exchange Security entitled to be resold to the public by
the Holder thereof without complying with the prospectus delivery requirements
of the Securities Act, (b) the date on which such Initial Security has been
effectively registered under the Securities Act and disposed of in accordance
with a Shelf Registration Statement and (c) the date on which such Initial
Security is distributed to the public pursuant to Rule 144 under the Securities
Act or by a Broker-Dealer pursuant to the “Plan of Distribution” contemplated by
the Exchange Offer Registration Statement (including delivery of the Prospectus
contained therein).

-3-



--------------------------------------------------------------------------------



 



     Trust Indenture Act: The Trust Indenture Act of 1939, as amended.
     Underwritten Registration or Underwritten Offering: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.
     SECTION 2. Securities Subject to this Agreement.
     (a) Transfer Restricted Securities. The securities entitled to the benefits
of this Agreement are the Transfer Restricted Securities.
     (b) Holders of Transfer Restricted Securities. A Person is deemed to be a
holder of Transfer Restricted Securities (each, a “Holder”) whenever such Person
owns Transfer Restricted Securities.
     SECTION 3. Registered Exchange Offer.
     (a) Unless the Exchange Offer shall not be permissible under applicable law
or Commission policy (after the procedures set forth in Section 6(a) hereof have
been complied with), each of the Company and the Guarantors shall (i) cause to
be filed with the Commission on or before the 270th day after the Closing Date
(or if such 270th day is not a Business Day, the next succeeding Business Day),
a Registration Statement under the Securities Act relating to the Exchange
Securities and the Exchange Offer, (ii) use its best efforts to cause such
Registration Statement to become effective not later than 360 days after the
Closing Date (or if such 360th day is not a Business Day, the next succeeding
Business Day), (iii) in connection with the foregoing, file (A) all
pre-effective amendments to such Registration Statement as may be necessary in
order to cause such Registration Statement to become effective, (B) if
applicable, a post-effective amendment to such Registration Statement pursuant
to Rule 430A under the Securities Act and (C) cause all necessary filings in
connection with the registration and qualification of the Exchange Securities to
be made under the state securities or blue sky laws of such jurisdictions as are
necessary to permit Consummation of the Exchange Offer, and (iv) upon the
effectiveness of such Registration Statement, commence the Exchange Offer. The
Exchange Offer shall be on the appropriate form permitting registration of the
Exchange Securities to be offered in exchange for the Transfer Restricted
Securities and to permit resales of Initial Securities held by Broker-Dealers as
contemplated by Section 3(c) hereof.
     (b) The Company shall cause the Exchange Offer Registration Statement to be
effective continuously and shall keep the Exchange Offer open for a period of
not less than the minimum period required under applicable federal and state
securities laws to Consummate the Exchange Offer; provided, however, that in no
event shall such period be less than 30 Business Days after the date notice of
the Exchange Offer is mailed to the Holders. The Company shall cause the
Exchange Offer to comply with all applicable federal and state securities laws.
The Company shall use its best efforts to cause the Exchange Offer to be
Consummated by no later than the 360th day after the Closing Date (or if such
360th day is not a Business Day, the next succeeding Business Day).
     (c) The Company shall indicate in a “Plan of Distribution” or similar
section contained in the Prospectus forming a part of the Exchange Offer
Registration Statement that any

-4-



--------------------------------------------------------------------------------



 



Broker-Dealer who holds Initial Securities that are Transfer Restricted
Securities and that were acquired for its own account as a result of
market-making activities or other trading activities (other than Transfer
Restricted Securities acquired directly from the Company), may exchange such
Initial Securities pursuant to the Exchange Offer; however, such Broker-Dealer
may be deemed to be an “underwriter” within the meaning of the Securities Act
and must, therefore, deliver a prospectus meeting the requirements of the
Securities Act in connection with any resales of the Exchange Securities
received by such Broker-Dealer in the Exchange Offer, which prospectus delivery
requirement may be satisfied by the delivery by such Broker-Dealer of the
Prospectus contained in the Exchange Offer Registration Statement. Such “Plan of
Distribution” or similar section shall also contain all other information with
respect to such resales by Broker-Dealers that the Commission may require in
order to permit such resales pursuant thereto, but such “Plan of Distribution”
or similar section shall not name any such Broker-Dealer or disclose the amount
of Initial Securities held by any such Broker-Dealer except to the extent
required by the Commission.
     The Company shall use its best efforts to keep the Exchange Offer
Registration Statement continuously effective, supplemented and amended as
required by the provisions of Section 6(c) hereof to the extent necessary to
ensure that it is available for resales of Initial Securities acquired by
Broker-Dealers for their own accounts as a result of market-making activities or
other trading activities, and to ensure that it conforms with the requirements
of this Agreement, the Securities Act and the policies, rules and regulations of
the Commission as announced from time to time, for a period ending on the
earlier of (i) 90 days from the date on which the Exchange Offer Registration
Statement is declared effective and (ii) the date on which a Broker-Dealer is no
longer required to deliver a prospectus in connection with market-making or
other trading activities.
     The Company shall provide sufficient copies of the most recent version of
such Prospectus to each Broker-Dealer promptly upon request at any time during
such 90-day (or shorter as provided in the foregoing sentence) period in order
to facilitate such resales.
     SECTION 4. Shelf Registration.
     (a) Shelf Registration. If (i) the Company is not required to file an
Exchange Offer Registration Statement or to consummate the Exchange Offer
because the Exchange Offer is not permitted by applicable law or Commission
policy (after the procedures set forth in Section 6(a) hereof have been complied
with), (ii) for any reason the Exchange Offer is not Consummated within 360 days
after the Closing Date (or if such 360th day is not a Business Day, the next
succeeding Business Day), or (iii) with respect to any Holder of Transfer
Restricted Securities (A) such Holder is prohibited by applicable law or
Commission policy from participating in the Exchange Offer, or (B) such Holder
may not resell the Exchange Securities acquired by it in the Exchange Offer to
the public without delivering a prospectus and that the Prospectus contained in
the Exchange Offer Registration Statement is not permitted or available for use
in such resales by such Holder, or (C) such Holder is a Broker-Dealer and holds
Initial Securities acquired directly from the Company or one of its affiliates,
then, in any such case upon such Holder’s written notification and request, the
Company and the Guarantors shall

-5-



--------------------------------------------------------------------------------



 



     (x) cause to be filed a shelf registration statement pursuant to Rule 415
under the Securities Act, which may be an amendment to the Exchange Offer
Registration Statement (in either event, the “Shelf Registration Statement”) as
promptly as practicable, which Shelf Registration Statement shall provide for
resales of all Transfer Restricted Securities the Holders of which shall have
provided the information required pursuant to and in accordance with Section
4(b) hereof; and
     (y) use their best efforts to cause such Shelf Registration Statement to be
declared effective by the Commission.
     The Company shall use its best efforts to keep such Shelf Registration
Statement continuously effective, supplemented and amended as required by the
provisions of Sections 6(b) and (c) hereof to the extent necessary to ensure
that it is available for resales of Initial Securities by the Holders of
Transfer Restricted Securities entitled to the benefit of this Section 4(a), and
to ensure that it conforms with the requirements of this Agreement, the
Securities Act and the policies, rules and regulations of the Commission as
announced from time to time, until the earlier of (i) the second anniversary of
the original issue date of the Initial Securities and (ii) the date all Initial
Securities covered by the Shelf Registration Statement have been sold as
contemplated in the shelf registration statement.
     (b) Provision by Holders of Certain Information in Connection with the
Shelf Registration Statement. No Holder of Transfer Restricted Securities may
include any of its Transfer Restricted Securities in any Shelf Registration
Statement pursuant to this Agreement unless and until such Holder furnishes to
the Company in writing, within 15 Business Days after receipt of a request
therefor, such information as the Company may reasonably request for use in
connection with any Shelf Registration Statement or Prospectus or preliminary
Prospectus included therein. Each Holder as to which any Shelf Registration
Statement is being effected agrees to furnish promptly to the Company all
information required to be disclosed in order to make the information previously
furnished to the Company by such Holder true and correct in all material
respects and not materially misleading.
     SECTION 5. Additional Interest. If (i) any of the Registration Statements
required by this Agreement are not filed with the Commission on or prior to the
date specified for such filing in this Agreement, (ii) any Shelf Registration
Statement has not been declared effective by the Commission on or prior to the
date specified for such effectiveness in this Agreement, (iii) the Exchange
Offer has not been Consummated within 360 Business Days after the Closing Date
or (iv) any Shelf Registration Statement required by this Agreement is filed and
declared effective but shall thereafter cease to be effective or fail to be
usable for its intended purpose without being succeeded as promptly as
reasonably practicable by a post-effective amendment to such Shelf Registration
Statement or prospectus supplement that cures such failure and that is itself
declared effective (each such event referred to in clauses (i) through (iv), a
“Registration Default”), the Company hereby agrees that the interest rate borne
by the Transfer Restricted Securities shall be increased by 0.25% per annum
during the 90-day period immediately following the occurrence of any
Registration Default and shall increase by 0.25% per annum at the end of each
subsequent 90-day period, up to a maximum rate of 1.00% per annum. Following the
cure of all Registration Defaults relating to any particular Transfer Restricted
Securities, the interest rate

-6-



--------------------------------------------------------------------------------



 



borne by the relevant Transfer Restricted Securities will be reduced to the
original interest rate borne by such Transfer Restricted Securities; provided,
however, that, if after any such reduction in interest rate, a different
Registration Default occurs, the interest rate borne by the relevant Transfer
Restricted Securities shall again be increased pursuant to the foregoing
provisions.
     All obligations of the Company and the Guarantors set forth in the
preceding paragraph that are outstanding with respect to any Transfer Restricted
Security at the time such security ceases to be a Transfer Restricted Security
shall survive until such time as all such obligations with respect to such
security shall have been satisfied in full.
     SECTION 6. Registration Procedures.
     (a) Exchange Offer Registration Statement. In connection with the Exchange
Offer, the Company and the Guarantors shall comply with all of the provisions of
Section 6(c) hereof, shall use their best efforts to effect such exchange to
permit the sale of Transfer Restricted Securities being sold in accordance with
the intended method or methods of distribution thereof, and shall comply with
all of the following provisions:
     (i) As a condition to its participation in the Exchange Offer pursuant to
the terms of this Agreement, each Holder of Transfer Restricted Securities shall
furnish, upon the request of the Company, prior to the Consummation thereof, a
written representation to the Company (which may be contained in the letter of
transmittal contemplated by the Exchange Offer Registration Statement) to the
effect that (A) it is not an affiliate of the Company, (B) it is not engaged in,
and does not intend to engage in, and has no arrangement or understanding with
any Person to participate in, a distribution of the Exchange Securities to be
issued in the Exchange Offer and (C) it is acquiring the Exchange Securities in
its ordinary course of business. In addition, all such Holders of Transfer
Restricted Securities shall otherwise cooperate in the Company’s preparations
for the Exchange Offer. Each Holder hereby acknowledges and agrees that any
Broker-Dealer and any such Holder using the Exchange Offer to participate in a
distribution of the securities to be acquired in the Exchange Offer (1) could
not under Commission policy as in effect on the date of this Agreement rely on
the position of the Commission enunciated in Morgan Stanley and Co., Inc.
(available June 5, 1991) and Exxon Capital Holdings Corporation (available
May 13, 1988), as interpreted in the Commission’s letter to Shearman & Sterling
dated July 2, 1993, and similar no-action letters, and (2) must comply with the
registration and prospectus delivery requirements of the Securities Act in
connection with a secondary resale transaction and that such a secondary resale
transaction should be covered by an effective registration statement containing
the selling security holder information required by Item 507 or 508, as
applicable, of Regulation S-K if the resales are of Exchange Securities obtained
by such Holder in exchange for Initial Securities acquired by such Holder
directly from the Company.
     (b) Shelf Registration Statement. In connection with any Shelf Registration
Statement, each of the Company and the Guarantors shall comply with all the
provisions of Section 6(c) hereof and shall use their best efforts to effect
such registration to permit the resale of the Transfer Restricted Securities
being sold in accordance with the intended method or methods of distribution
thereof, and pursuant thereto each of the Company and the Guarantors will as

-7-



--------------------------------------------------------------------------------



 



promptly as reasonably practicable prepare and file with the Commission a
Registration Statement relating to the registration on any appropriate form
under the Securities Act, which form shall be available for the sale of the
Transfer Restricted Securities in accordance with the intended method or methods
of distribution thereof.
     (c) General Provisions. In connection with any Registration Statement and
any Prospectus required by this Agreement to permit the sale or resale of
Transfer Restricted Securities (including, without limitation, any Registration
Statement and the related Prospectus required to permit resales of Initial
Securities by Broker-Dealers), each of the Company and the Guarantors shall:
     (i) use its best efforts to keep such Registration Statement continuously
effective for the period specified in Section 3 or 4 hereof, as applicable; upon
the occurrence of any event that would cause any such Registration Statement or
the Prospectus contained therein (A) to contain a material misstatement or
omission or (B) not to be effective and usable for the resale of Transfer
Restricted Securities during the period required by this Agreement, the Company
shall file promptly an appropriate amendment to such Registration Statement or a
prospectus supplement, in the case of clause (A), correcting any such
misstatement or omission, and, in the case of either clause (A) or (B), use its
best efforts to cause such amendment to be declared effective or to file such
prospectus supplement and such Registration Statement and the related Prospectus
to become usable for their intended purpose(s) as soon as practicable
thereafter;
     (ii) prepare and file with the Commission such amendments and
post-effective amendments to the applicable Registration Statement as may be
necessary to keep the Registration Statement effective for the applicable period
set forth in Section 3 or 4 hereof, as applicable, or such shorter period as
will terminate when all Transfer Restricted Securities covered by such
Registration Statement have been sold; cause the Prospectus to be supplemented
by any required Prospectus supplement, and as so supplemented to be filed
pursuant to Rule 424 under the Securities Act, and to comply fully with the
applicable provisions of Rules 424 and 430A under the Securities Act in a timely
manner; and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such Registration Statement during the
applicable period in accordance with the intended method or methods of
distribution by the Holders thereof set forth in such Registration Statement or
supplement to the Prospectus;
     (iii) advise the underwriter(s), if any, and selling Holders named in the
Registration Statement, if any, promptly and, if requested by such Persons, to
confirm such advice in writing, (A) when the Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and, with respect to any
Registration Statement or any post-effective amendment thereto, when the same
has become effective, (B) of any request by the Commission for amendments to the
Registration Statement or amendments or supplements to the Prospectus or for
additional information relating thereto, (C) of the issuance by the Commission
of any stop order suspending the effectiveness of the Registration Statement
under the Securities Act or of the suspension by any state securities commission
of the qualification of the Transfer Restricted Securities for offering or sale
in

-8-



--------------------------------------------------------------------------------



 



any jurisdiction, or the initiation of any proceeding for any of the preceding
purposes, (D) of the existence of any fact or the happening of any event that
makes any statement of a material fact made in the Registration Statement, the
Prospectus, any amendment or supplement thereto, or any document incorporated by
reference therein untrue, or that requires the making of any additions to or
changes in the Registration Statement or the Prospectus in order to make the
statements therein not misleading. If at any time the Commission shall issue any
stop order suspending the effectiveness of the Registration Statement, or any
state securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Transfer
Restricted Securities under state securities or blue sky laws, each of the
Company and the Guarantors shall use their best efforts to obtain the withdrawal
or lifting of such order at the earliest possible time;
     (iv) furnish without charge to each of the Initial Purchasers, each selling
Holder named in any Registration Statement, if any, and each of the
underwriter(s), if any, before filing with the Commission, copies of any
Registration Statement or any Prospectus included therein or any amendments or
supplements to any such Registration Statement or Prospectus, which documents
will be subject to the review and comment of such Holders and underwriter(s) in
connection with such sale, if any, for a period of at least five Business Days
prior to the filing of any such documents with the Commission and the Company
will not file any such Registration Statement or Prospectus or any amendment or
supplement to any such Registration Statement or Prospectus to which an Initial
Purchaser of Transfer Restricted Securities covered by such Registration
Statement or the underwriter(s), if any, shall reasonably object in writing
within five Business Days after the receipt thereof (such objection to be deemed
timely made upon confirmation of telecopy transmission within such period). The
objection of an Initial Purchaser or underwriter, if any, shall be deemed to be
reasonable if such Registration Statement, amendment, Prospectus or supplement,
as applicable, as proposed to be filed, contains a material misstatement or
omission;
     (v) in connection with a Shelf Registration Statement, make the Company’s
and the Guarantors’ representatives available for customary due diligence
matters;
     (vi) in connection with a Shelf Registration Statement, make available
during normal business hours for inspection for due diligence purposes, the
managing underwriter(s), if any, participating in any disposition pursuant to a
Shelf Registration Statement and any attorney or accountant retained by such
Initial Purchasers or any of the underwriter(s), all financial and other
records, pertinent corporate documents and properties of each of the Company and
the Guarantors and cause the Company’s and the Guarantors’ officers, directors
and employees to supply all information reasonably requested by any such Holder,
underwriter, attorney or accountant in connection with such Registration
Statement or any post-effective amendment thereto subsequent to the filing
thereof and prior to its effectiveness and to participate in meetings with
investors to the extent reasonably requested by the managing underwriter(s), if
any; provided, that such Persons shall first agree in writing with the Company
that any non-public information shall be used solely for the purposes of
satisfying “due diligence” obligations under the Securities

-9-



--------------------------------------------------------------------------------



 



Act and exercising rights under this Agreement and shall be kept confidential
for a period of two years by such Persons, unless (i) disclosure of such
information is required by court or administrative order or is necessary to
respond to inquiries of regulatory authorities, (ii) disclosure of such
information is required by law (including any disclosure requirements pursuant
to federal securities laws in connection with the filing of any Shelf
Registration Statement or the use of any prospectus referred to in this
Agreement), (iii) such information becomes generally available to the public
other than as a result of a disclosure or failure to safeguard by any such
Person, or (iv) such information becomes available to any such Person from a
source other than the Company and such source is not known to such Person to be
bound by a confidentiality agreement;
     (vii) in connection with a Shelf Registration Statement, if requested by
any selling Holders or the underwriter(s), if any, promptly incorporate in any
Registration Statement or Prospectus, pursuant to a supplement or post-effective
amendment if necessary, such information as such selling Holders and
underwriter(s), if any, may reasonably request to have included therein,
including, without limitation, information relating to the “Plan of
Distribution” of the Transfer Restricted Securities, information with respect to
the principal amount of Transfer Restricted Securities being sold to such
underwriter(s), the purchase price being paid therefor and any other terms of
the offering of the Transfer Restricted Securities to be sold in such offering;
and make all required filings of such Prospectus supplement or post-effective
amendment as soon as practicable after the Company is notified of the matters to
be incorporated in such Prospectus supplement or post-effective amendment;
     (viii) use commercially reasonable efforts to cause the Transfer Restricted
Securities covered by the Registration Statement to be rated with the
appropriate rating agencies, if so requested by the Holders of a majority in
aggregate principal amount of Securities covered thereby or the underwriter(s),
if any;
     (ix) furnish to each Initial Purchaser, each selling Holder identified in
the Registration Statement, if any, and each of the underwriter(s), if any,
without charge, at least one copy of the Registration Statement, as first filed
with the Commission, and of each amendment thereto, including financial
statements and schedules, all documents incorporated by reference therein and
all exhibits (unless such documents are publicly available on the Commission’s
EDGAR system);
     (x) deliver to each selling Holder identified in the Registration
Statement, if any, and each of the underwriter(s), if any, without charge, as
many copies of the Prospectus (including each preliminary prospectus) and any
amendment or supplement thereto as such Persons reasonably may request; each of
the Company and the Guarantors hereby consent to the use of the Prospectus and
any amendment or supplement thereto by each of the selling Holders and each of
the underwriter(s), if any, in connection with the offering and the sale of the
Transfer Restricted Securities covered by the Prospectus or any amendment or
supplement thereto;
     (xi) in connection with an underwritten offering pursuant to a Shelf
Registration Statement, enter into an underwriting agreement, and make such
representations and

-10-



--------------------------------------------------------------------------------



 



warranties, and take all such other actions in connection therewith in order to
expedite or facilitate the disposition of the Transfer Restricted Securities. In
furtherance of the foregoing, each of the Company and the Guarantors shall:
     (A) furnish to each selling Holder identified in the Registration
Statement, if any, and each underwriter, if any, in such substance and scope as
they may request and as are customarily made by issuers to underwriters in
primary underwritten offerings:
     (1) a certificate signed by (y) the Chairman of the Board, Chief Executive
Officer, Chief Financial Officer, President or any Vice President and (z) a
principal financial or accounting officer of each of the Company and the
Guarantors, confirming customary matters;
     (2) opinions of counsel relating to matters customarily covered in opinions
requested in underwritten offerings; and
     (3) a customary comfort letter from the Company’s independent accountants,
in the customary form and covering matters of the type customarily requested to
be covered in comfort letters by underwriters in connection with primary
underwritten offerings;
     (B) set forth in full or incorporate by reference in the underwriting
agreement customary indemnification provisions and procedures; and
     (C) deliver such other documents and certificates as may be reasonably
requested by such parties to evidence compliance with Section 6(c)(xi)(A) hereof
and with any customary conditions contained in the underwriting agreement or
other agreement entered into by the Company or any of the Guarantors pursuant to
this Section 6(c)(xi), if any.
     (xii) prior to any public offering of Transfer Restricted Securities,
cooperate with the selling Holders identified in the Registration Statement, if
any, the underwriter(s), if any, and their respective counsel in connection with
the registration and qualification of the Transfer Restricted Securities under
the state securities or blue sky laws of such jurisdictions as the selling
Holders or underwriter(s), if any, may reasonably request and do any and all
other acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Transfer Restricted Securities covered by the Shelf
Registration Statement; provided, however, that neither the Company nor the
Guarantors shall be required to register or qualify as a foreign corporation
where it is not then so qualified or to take any action that would subject it to
the service of process in suits or to taxation, other than as to matters and
transactions relating to the Registration Statement, in any jurisdiction where
it is not then so subject;
     (xiii) to the extent permitted by law and the Indenture, shall use
commercially reasonably efforts to issue, upon the request of any Holder of
Initial Securities covered by the Shelf Registration Statement, Exchange
Securities having an aggregate principal

-11-



--------------------------------------------------------------------------------



 



amount equal to the aggregate principal amount of Initial Securities surrendered
to the Company by such Holder in exchange therefor or being sold by such Holder;
such Exchange Securities to be registered in the name of such Holder or in the
name of the purchaser(s) of such Securities, as the case may be; in return, the
Initial Securities held by such Holder shall be surrendered to the Company for
cancellation;
     (xiv) to the extent the Transfer Restricted Securities are held in
certificated form, cooperate with the selling Holders and the underwriter(s), if
any, to facilitate the timely preparation and delivery of certificates
representing Transfer Restricted Securities to be sold and not bearing any
restrictive legends; and enable such Transfer Restricted Securities to be in
such denominations and registered in such names as the Holders or the
underwriter(s), if any, may request at least two Business Days prior to any sale
of Transfer Restricted Securities made by such Holders or underwriter(s);
     (xv) use its commercially reasonable efforts to cause the Transfer
Restricted Securities covered by the Registration Statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to enable the seller or sellers thereof or the underwriter(s), if any,
to consummate the disposition of such Transfer Restricted Securities, subject to
the proviso contained in Section 6(c)(xii) hereof;
     (xvi) if any fact or event contemplated by Section 6(c)(iii)(D) hereof
shall exist or have occurred, prepare a supplement or post-effective amendment
to the Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein not misleading;
     (xvii) provide a CUSIP number for all Securities not later than the
effective date of the Registration Statement covering such Securities and
provide the Trustee under the Indenture with printed certificates for such
Securities which are in a form eligible for deposit with the Depository Trust
Company and take all other action necessary to ensure that all such Securities
are eligible for deposit with the Depository Trust Company;
     (xviii) cooperate and assist in any filings required to be made with FINRA
and in the performance of any due diligence investigation by any underwriter
(including any “qualified independent underwriter”) that is required to be
retained in accordance with the rules and regulations of FINRA;
     (xix) otherwise use its commercially reasonably efforts to comply with all
applicable rules and regulations of the Commission, and make generally available
to its security holders, as soon as practicable, a consolidated earnings
statement meeting the requirements of Rule 158 under the Securities Act (which
need not be audited) for the twelve-month period (A) commencing at the end of
any fiscal quarter in which Transfer Restricted Securities are sold to
underwriters in a firm commitment or best efforts Underwritten Offering or
(B) if not sold to underwriters in such an offering, beginning with

-12-



--------------------------------------------------------------------------------



 



the first month of the Company’s first fiscal quarter commencing after the
effective date of the Registration Statement;
     (xx) cause the Indenture to be qualified under the Trust Indenture Act not
later than the effective date of the first Registration Statement required by
this Agreement, and, in connection therewith, cooperate with the Trustee and the
Holders of Securities to effect such changes to the Indenture as may be required
for such Indenture to be so qualified in accordance with the terms of the Trust
Indenture Act; and to execute and use its commercially reasonable efforts to
cause the Trustee to execute, all documents that may be required to effect such
changes and all other forms and documents required to be filed with the
Commission to enable such Indenture to be so qualified in a timely manner;
     (xxi) if not available on the Commission’s EDGAR system, provide promptly
to each Holder upon request each document filed with the Commission pursuant to
the requirements of Section 13 and Section 15 of the Exchange Act.
     Each Holder agrees by acquisition of a Transfer Restricted Security that,
upon receipt of any notice from the Company of the existence of any fact of the
kind described in Section 6(c)(iii)(D) hereof, such Holder will forthwith
discontinue disposition of Transfer Restricted Securities pursuant to the
applicable Registration Statement until such Holder’s receipt of the copies of
the supplemented or amended Prospectus contemplated by Section 6(c)(xvi) hereof,
or until it is advised in writing (the “Advice”) by the Company that the use of
the Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. If so
directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of such notice. In the event
the Company shall give any such notice, the time period regarding the
effectiveness of such Registration Statement set forth in Section 3 or 4 hereof,
as applicable, shall be extended by the number of days during the period from
and including the date of the giving of such notice pursuant to
Section 6(c)(iii)(D) hereof to and including the date when each selling Holder
covered by such Registration Statement shall have received the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xvi) hereof or
shall have received the Advice; provided, however, that no such extension shall
be taken into account in determining whether Additional Interest is due pursuant
to Section 5 hereof or the amount of such Additional Interest, it being agreed
that the Company’s option to suspend use of a Registration Statement pursuant to
this paragraph shall be treated as a Registration Default for purposes of
Section 5 hereof. Each Holder shall hold in confidence the fact that it has
received notice pursuant to this Section and any communication related thereto.
     SECTION 7. Registration Expenses.
     (a) All expenses incident to the Company’s and the Guarantors’ performance
of or compliance with this Agreement will be borne by the Company and the
Guarantors, jointly and severally, regardless of whether a Registration
Statement becomes effective, including, without limitation: (i) all registration
and filing fees and expenses (including filings made by any Initial Purchaser or
Holder with FINRA (and, if applicable, the fees and expenses of any “qualified
independent underwriter” and its counsel that may be required by the rules and
regulations of

-13-



--------------------------------------------------------------------------------



 



FINRA)); (ii) all fees and expenses of compliance with federal securities and
state securities or blue sky laws; (iii) all expenses of printing (including
printing certificates for the Exchange Securities to be issued in the Exchange
Offer and printing of Prospectuses), messenger and delivery services and
telephone; (iv) all fees and disbursements of counsel for the Company, the
Guarantors and, subject to Section 7(b) hereof, the Holders of Transfer
Restricted Securities; (v) all application and filing fees in connection with
listing the Exchange Securities on a securities exchange or automated quotation
system pursuant to the requirements thereof; and (vi) all fees and disbursements
of independent certified public accountants of the Company and the Guarantors
(including the expenses of any special audit and comfort letters required by or
incident to such performance).
     Each of the Company and the Guarantors will, in any event, bear its
internal expenses (including, without limitation, all salaries and expenses of
its officers and employees performing legal or accounting duties), the expenses
of any annual audit and the fees and expenses of any Person, including special
experts, retained by the Company or the Guarantors.
     (b) In connection with any Registration Statement required by this
Agreement (including, without limitation, the Exchange Offer Registration
Statement and the Shelf Registration Statement), the Company and the Guarantors,
jointly and severally, will reimburse the Initial Purchasers and the Holders of
Transfer Restricted Securities being tendered in the Exchange Offer and/or
resold pursuant to the “Plan of Distribution” contained in the Exchange Offer
Registration Statement or registered pursuant to the Shelf Registration
Statement, as applicable, for the reasonable fees and disbursements of not more
than one counsel, who shall be Cahill Gordon & Reindel llp or such other counsel
as may be chosen by the Holders of a majority in principal amount of the
Transfer Restricted Securities for whose benefit such Registration Statement is
being prepared.
     SECTION 8. Indemnification.
     (a) The Company and the Guarantors, jointly and severally, agree to
indemnify and hold harmless (i) each Holder and (ii) each Person, if any, who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) any Holder (any of the Persons referred to in this clause
(ii) being hereinafter referred to as a “controlling person”) and (iii) the
respective officers, directors, partners, employees, representatives and agents
of any Holder or any controlling person (any Person referred to in clause (i),
(ii) or (iii) may hereinafter be referred to as an “Indemnified Holder”), to the
fullest extent lawful, from and against any and all losses, claims, damages,
liabilities, judgments, actions and expenses (including, without limitation, and
as incurred, reimbursement of all reasonable costs of investigating, preparing,
pursuing, settling, compromising, paying or defending any claim or action, or
any investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of counsel to any
Indemnified Holder), joint or several, directly or indirectly caused by, related
to, based upon, arising out of or in connection with any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or Prospectus (or any amendment or supplement thereto), or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as such losses, claims, damages, liabilities or expenses are
caused by an

-14-



--------------------------------------------------------------------------------



 



untrue statement or omission or alleged untrue statement or omission that is
made in reliance upon and in conformity with information relating to any of the
Holders furnished in writing to the Company by any of the Holders expressly for
use therein. This indemnity shall be in addition to any liability which the
Company or any of the Guarantors may otherwise have.
     In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Company or the Guarantors, such Indemnified Holder (or the Indemnified Holder
controlled by such controlling person) shall promptly notify the Company and the
Guarantors in writing; provided, however, that the failure to give such notice
shall not relieve any of the Company or the Guarantors of its obligations
pursuant to this Agreement, except to the extent that the Company or any
Guarantor, as applicable, was materially prejudiced as a result of such failure
or delay. Such Indemnified Holder shall have the right to employ its own counsel
in any such action and the actual, reasonable fees and expenses of such counsel
shall be paid, promptly after incurred and a request therefor is made to the
Company and the Guarantors, by the Company and the Guarantors (regardless of
whether it is ultimately determined that an Indemnified Holder is not entitled
to indemnification hereunder). The Company and the Guarantors shall not, in
connection with any one such action or proceeding or separate but substantially
similar or related actions or proceedings in the same jurisdiction arising out
of the same general allegations or circumstances, be liable for the fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel) at any time for such Indemnified Holders, which firm shall be
designated by the Holders. The Company and the Guarantors shall be liable for
any settlement of any such action or proceeding effected with the Company’s and
the Guarantors’ prior written consent, and each of the Company and the
Guarantors agrees to indemnify and hold harmless any Indemnified Holder from and
against any loss, claim, damage, liability or expense by reason of any
settlement of any action effected without the written consent of such
Indemnified Holder. The Company and the Guarantors shall not, without the prior
written consent of each Indemnified Holder, settle or compromise or consent to
the entry of judgment in or otherwise seek to terminate any pending or
threatened action, claim, litigation or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not any
Indemnified Holder is a party thereto), unless such settlement, compromise,
consent or termination includes an unconditional release of each Indemnified
Holder from all liability arising out of such action, claim, litigation or
proceeding.
     (b) Each Holder of Transfer Restricted Securities agrees, severally and not
jointly, to indemnify and hold harmless the Company, the Guarantors and their
respective directors, officers attorneys-in-fact, partners, employees,
representatives or agents who sign a Registration Statement, and any Person
controlling (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) the Company or any of the Guarantors, and the
respective officers, directors, partners, employees, representatives and agents
of each such Person, to the same extent as the foregoing indemnity from the
Company and the Guarantors to each of the Indemnified Holders, but only with
respect to claims and actions based on information relating to such Holder
furnished in writing by such Holder expressly for use in any Registration
Statement. In case any action or proceeding shall be brought against the
Company, the Guarantors or their respective directors or officers or any such
controlling person in respect of which indemnity may be sought against a Holder
of Transfer Restricted Securities, such Holder shall have the rights

-15-



--------------------------------------------------------------------------------



 



and duties given the Company and the Guarantors, and the Company, the
Guarantors, their respective directors and officers and such controlling person
shall have the rights and duties given to each Holder by the preceding
paragraph.
     (c) If the indemnification provided for in this Section 8 is unavailable to
an indemnified party under Section 8(a) or (b) hereof (other than by reason of
exceptions provided in those Sections) in respect of any losses, claims,
damages, liabilities, judgments, actions or expenses referred to therein, then
each applicable indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantors, on the one hand, and the Holders, on the other hand,
from the Initial Placement (which in the case of the Company and the Guarantors
shall be deemed to be equal to the total gross proceeds to the Company and the
Guarantors from the Initial Placement), the amount of Additional Interest which
did not become payable as a result of the filing of the Registration Statement
resulting in such losses, claims, damages, liabilities, judgments actions or
expenses, and such Registration Statement, or if such allocation is not
permitted by applicable law, the relative fault of the Company and the
Guarantors, on the one hand, and the Holders, on the other hand, in connection
with the statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of the Company on the one hand and of the Indemnified Holder
on the other shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company or any of the Guarantors, on the one hand, or the Indemnified Holders,
on the other hand, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in the second paragraph of Section 8(a)
hereof, any legal or other fees or expenses actually and reasonably incurred by
such party in connection with investigating or defending any action or claim.
     The Company, the Guarantors and each Holder of Transfer Restricted
Securities agree that it would not be just and equitable if contribution
pursuant to this Section 8(c) were determined by pro rata allocation (even if
the Holders were treated as one entity for such purpose) or by any other method
of allocation which does not take account of the equitable considerations
referred to in the immediately preceding paragraph. The amount paid or payable
by an indemnified party as a result of the losses, claims, damages, liabilities
or expenses referred to in the immediately preceding paragraph shall be deemed
to include, subject to the limitations set forth above, any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 8, if applicable and determinable, none of the
Holders (and its related Indemnified Holders) shall be required to contribute,
in the aggregate, any amount in excess of the amount by which the total discount
received by such Holder with respect to the Initial Securities exceeds the
amount of any damages which such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be enti-

-16-



--------------------------------------------------------------------------------



 



tled to contribution from any Person who was not guilty of such fraudulent
misrepresentation. The Holders’ obligations to contribute pursuant to this
Section 8(c) are several in proportion to the respective principal amount of
Initial Securities held by each of the Holders hereunder and not joint.
     SECTION 9. Rule 144A. Each of the Company and the Guarantors hereby agrees
with each Holder, for so long as any Transfer Restricted Securities remain
outstanding, to make available to any Holder or beneficial owner of Transfer
Restricted Securities in connection with any sale thereof and any prospective
purchaser of such Transfer Restricted Securities from such Holder or beneficial
owner, the information required by Rule 144A(d)(4) under the Securities Act in
order to permit resales of such Transfer Restricted Securities pursuant to
Rule 144A under the Securities Act.
     SECTION 10. Participation in Underwritten Registrations. No Holder may
participate in any Underwritten Registration hereunder unless such Holder
(a) agrees to sell such Holder’s Transfer Restricted Securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
underwriting arrangements.
     SECTION 11. Selection of Underwriters. The Holders of Transfer Restricted
Securities covered by the Shelf Registration Statement who desire to do so may
sell such Transfer Restricted Securities in an Underwritten Offering. In any
such Underwritten Offering, the investment banker(s) and managing underwriter(s)
that will administer such offering will be selected by the Holders of a majority
in aggregate principal amount of the Transfer Restricted Securities included in
such offering; provided, however, that such investment banker(s) and managing
underwriter(s) must be reasonably satisfactory to the Company.
     SECTION 12. Miscellaneous.
     (a) Remedies. Each of the Company and the Guarantors hereby agree that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Agreement and hereby agree to
waive the defense in any action for specific performance that a remedy at law
would be adequate.
     (b) No Inconsistent Agreements. Each of the Company and the Guarantors will
not on or after the date of this Agreement enter into any agreement with respect
to its securities that is inconsistent with the rights granted to the Holders in
this Agreement or otherwise conflicts with the provisions hereof. Neither the
Company nor any of the Guarantors have previously entered into any agreement
granting any registration rights with respect to its securities to any Person.
The rights granted to the Holders hereunder do not in any way conflict with and
are not inconsistent with the rights granted to the holders of the Company’s or
any of the Guarantors’ securities under any agreement in effect on the date
hereof.
     (c) Amendments and Waivers. The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to or departures from
the provisions hereof may not be given unless the Company has (i) in the case of
Section 5 hereof and this

-17-



--------------------------------------------------------------------------------



 



Section 12(c)(i), obtained the written consent of Holders of outstanding
Transfer Restricted Securities and (ii) in the case of all other provisions
hereof, obtained the written consent of Holders of a majority of the outstanding
principal amount of Transfer Restricted Securities (excluding any Transfer
Restricted Securities held by the Company or its Affiliates). Notwithstanding
the foregoing, a waiver or consent to departure from the provisions hereof that
relates exclusively to the rights of Holders whose securities are being tendered
pursuant to the Exchange Offer and that does not affect directly or indirectly
the rights of other Holders whose securities are not being tendered pursuant to
such Exchange Offer may be given by the Holders of a majority of the outstanding
principal amount of Transfer Restricted Securities being tendered or registered;
provided, however, that, with respect to any matter that directly or indirectly
affects the rights of any Initial Purchaser hereunder, the Company shall obtain
the written consent of each such Initial Purchaser with respect to which such
amendment, qualification, supplement, waiver, consent or departure is to be
effective.
     (d) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:
     (i) if to a Holder, at the address set forth on the records of the
Registrar under the Indenture, with a copy to the Registrar under the Indenture;
and
if to the Company:
Gray Television, Inc.
4370 Peachtree Road, NE
Atlanta, Georgia 30319
Facsimile: 404-266-8107
Attention: Chief Executive Officer
     (ii)
With a copy to:
Jones Day
1420 Peachtree St., N.E. Suite 800
Atlanta, Georgia 30309-3053
Facsimile: (404) 581- 8330
Attention: Mark L. Hanson, Esq.
     All such notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; five Business
Days after being deposited in the mail, postage prepaid, if mailed; when
answered back, if telexed; when receipt acknowledged, if telecopied; and on the
next Business Day, if timely delivered to an air courier guaranteeing overnight
delivery.

-18-



--------------------------------------------------------------------------------



 



     Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.
     (e) Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties,
including, without limitation, and without the need for an express assignment,
subsequent Holders of Transfer Restricted Securities; provided, however, that
this Agreement shall not inure to the benefit of or be binding upon a successor
or assign of a Holder unless and to the extent such successor or assign acquired
Transfer Restricted Securities from such Holder.
     (f) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
     (g) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     (h) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES THEREOF.
     (i) Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.
     (j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Transfer Restricted Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

-19-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            GRAY TELEVISION, INC.
      By:   /s/ James C. Ryan         Name:   James C. Ryan       Title:  
Senior Vice President & CFO       WVLT-TV, INC.,
as Guarantor
      By:   /s/ James C. Ryan         Name:   James C. Ryan       Title:   Vice
President & CFO       GRAY TELEVISION GROUP, INC.,
as Guarantor
      By:   /s/ James C. Ryan         Name:   James C. Ryan       Title:  
Senior Vice President, Assistant Secretary & Treasurer       GRAY TELEVISION
LICENSEE, LLC
as Guarantor
      By:   /s/ James C. Ryan         Name:   James C. Ryan       Title:  
Treasurer  

-20-



--------------------------------------------------------------------------------



 



     The foregoing Registration Rights Agreement is hereby confirmed and
accepted as of the date first above written:

        BANC OF AMERICA SECURITIES LLC
WELLS FARGO SECURITIES, LLC
CITADEL SECURITIES LLC           By:   Banc of America Securities LLC,      
acting on behalf of itself and as a Representative
of the several Initial Purchasers               By:   /s/ Dan Kelly      
Name:   Dan Kelly     Title:   Managing Director  

-21-